UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7502


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUSSELL D. LANDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:96-cr-00034-BR-4)


Submitted:   March 3, 2015                 Decided:   March 24, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Russell D. Landers, Appellant Pro Se.     Stephen Aubrey West,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Russell   D.   Landers   seeks       to    appeal   his   conviction   and

sentence entered in 1997.       When Landers’ judgment of conviction

was   entered   on   the   docket,    the       Federal   Rules   of   Appellate

Procedure required a defendant in a criminal case to file his

notice of appeal within ten days of the entry of judgment.                   Fed.

R. App. P. 4(b)(1)(A)(i). 1          With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.   Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

      The district court entered judgment on September 3, 1997.

Landers filed his notice of appeal, titled “notice of appeal by

and through 18 U.S.C. § 3742,” at the earliest, October 5, 2014. 2

Because Landers failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal




      1
       On December 1, 2009, the period was extended to fourteen
days. Fed. R. App. P. 4(b)(1)(A)(i) (2009). Landers’ notice of
appeal is untimely under either period.
      2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the district court. Fed. R. App. P. 4(c); Houston v. Lack, 487
U.S. 266, 276 (1988).



                                       2
as untimely. 3   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before this court.

                                                        DISMISSED




     3
       Even if Landers intended to appeal the district court’s
denial of his motion to reverse the conviction, his notice of
appeal would still be untimely.



                                 3